DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
To date, no information disclosure statement has been made of record byApplicant. Applicant is invited to submit all known pertinent prior art, ifany is known to Applicant, in accordance with 37 CFR §1.56, 1.97, 1.98, etc. 
Drawings
The drawings received 03/31/2021 are acceptable for examination purposes.
Specification
The abstract of the disclosure is objected to because it is not provided on a separate sheet.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation an oxidizing agent, while independent claim1 already recites an oxidizing agent (should be the oxidizing agent?).  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims  1, 4, 5, 6, 22-27 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by WO 2016/144909 to Aziz (Aziz, US 20180048011 is used as US published equivalent)
Regarding claim 1, Aziz discloses a  method of discharging a battery (para 38) comprising the steps of: a) providing a flow battery comprising a negolyte (para 128) comprising an anthrahydroquinone in aqueous solution or suspension (para 112) in contact with a first electrode (para 6), a posolyte comprising a redox active species in contact with a second electrode (para 6), and a barrier separating the negolyte and posolyte (Fig. 12)  and b) discharging the flow battery (para 169)  so that that anthrahydroquinone is oxidized to an anthraquinone and the redox active species is reduced (para 66, 69), wherein the state of charge of the anthrahydroquinone at the end of charging is less than 100% (para 127) or an oxidizing agent is provided to the discharged negolyte. 
Regarding claim 4, Aziz discloses the antraquionone of Formula (I) (para 23, Structure II).
Regarding claim 5, Aziz discloses wherein the redox active species comprises bromine, chlorine, iodine, molecular oxygen, vanadium, chromium, cobalt, iron, aluminum, manganese, cobalt, nickel, copper, or lead (para 106).
Regarding claim 6, Aziz discloses wherein the state of charge at the end of charging is between 45-95% (para 127).
Regarding claim 22, Aziz discloses  a method of reducing loss of capacity (para 128)  in a flow battery comprising the steps of providing a flow battery comprising a negolyte in aqueous solution or suspension in contact with a first electrode (para, 6,112), a posolyte in contact with a second electrode, and a barrier separating the negolyte and posolyte (para 7, Fig. 12) and b) charging the negolyte to less than 100% before discharge (para 127).
Regarding claims 23, 24 and 25, Aziz discloses wherein the negolyte comprises anthraquinone as organic redox active compound (para 66, para 23, Structure II).
Regarding claim 26, Aziz discloses wherein the redox active species comprises bromine, chlorine, iodine, molecular oxygen, vanadium, chromium, cobalt, iron, aluminum, manganese, cobalt, nickel, copper, or lead (para 106).
Regarding claim 27, Aziz discloses wherein, the negolyte is charged to between 45-95%. (para 127).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13, 16, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/144909 to Aziz (US 20180048011 is used as US published equivalent) in view of US 2016/0105042 to Taylor (Taylor).
Regarding claim 13, Aziz discloses a flow battery (para 6) comprising a negolyte comprising an anthrahydroquinone in aqueous solution or suspension in contact with a first electrode (6, 112), a posolyte comprising a redox active species in contact with a second electrode (para 6) a barrier separating the negolyte and posolyte (Fig. 12). Aziz does not expressly disclose a controller to limit the state of charge of the anthrahydroquinone to less than 95% or a source of oxidizing agent in fluid communication with the negolyte and/or a gas dispersion element in the negolyte.
Taylor teaches Systems and methods for charging and discharging a plurality of batteries, wherein a battery module, an energy storage system electrically coupled to the battery module, a power source, and a controller (Abstract). In addition, Taylor teaches that the controller can controller a state of charge in flow battery, in particularly the flow batteries employing anthraquinones (para 39, para 26). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the flow battery of Aziz, wherein the state of charge of anthraquinone is between 45-95% with the controller capable to maintain the state of anthraquinone, as taught by Taylor because to improve monitoring of charge/discharge process and as such enhance productivity of the battery. 
Regarding claim 16, Aziz discloses the antraquionone of Formula (I) (para 23, Structure II).
Regarding claim 17, Aziz discloses wherein the redox active species comprises bromine, chlorine, iodine, molecular oxygen, vanadium, chromium, cobalt, iron, aluminum, manganese, cobalt, nickel, copper, or lead (para 106).
Regarding claim 18, Aziz discloses wherein the state of charge at the end of charging is between 45-95% (para 127).
Allowable Subject Matter
Claims 2, 7, 14 and 28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. Claims 8 and 29 depend from claims 7 and 27 respectively and would be allowable as well. The closest prior art of record- WO 2016/144909, US 2016/0105042, US 2017/0279148, US 3,238,066-fail to teach or suggest a step of providing oxidant such as molecular oxygen into discharged negolyte.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alexander Usyatinsky/Primary Examiner, Art Unit 1727